
	
		110th CONGRESS
		2d Session
		S. CON. RES. 93
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of
		  National Sudden Cardiac Arrest Awareness Month.
		  
	
	
		Whereas
			 sudden cardiac arrest is a leading cause of death in the United States;
		Whereas
			 sudden cardiac arrest takes the lives of more than 250,000 people in the United
			 States each year, according to the Heart Rhythm Society;
		Whereas
			 anyone can experience sudden cardiac arrest, including infants, high school
			 athletes, and people in their 30s and 40s who have no sign of heart
			 disease;
		Whereas
			 sudden cardiac arrest is extremely deadly, with the National Heart, Lung, and
			 Blood Institute giving the disease a mortality rate of approximately 95
			 percent;
		Whereas
			 to have a chance of surviving an attack, the American Heart Association states
			 that victims of sudden cardiac arrest must receive a lifesaving defibrillation
			 within the first 4 to 6 minutes of an attack;
		Whereas
			 for every minute that passes without a shock from an automated external
			 defibrillator, the chance of survival decreases by approximately 10
			 percent;
		Whereas
			 lifesaving treatments for sudden cardiac arrest are effective if administered
			 in time;
		Whereas
			 according to joint research by the American College of Cardiology and the
			 American Heart Association, implantable cardioverter defibrillators are 98
			 percent effective at protecting people at risk for sudden cardiac
			 arrest;
		Whereas
			 according to the American Heart Association, cardiopulmonary resuscitation and
			 early defibrillation with an automated external defibrillator more than double
			 the chances that a victim will survive;
		Whereas
			 the Yale-New Haven Hospital and the New England Journal of Medicine state that
			 women and African-Americans are at a higher risk than the general population
			 for dying as a result of sudden cardiac arrest, yet this fact is not well known
			 to people at risk;
		Whereas
			 there is a need for comprehensive educational efforts designed to increase
			 awareness of sudden cardiac arrest and related therapies among medical
			 professionals and the greater public in order to promote early detection and
			 proper treatment of this disease and to improve quality of life; and
		Whereas
			 the Heart Rhythm Society and the Sudden Cardiac Arrest Coalition are preparing
			 related public awareness and education campaigns on sudden cardiac arrest to be
			 held each year during the month of October: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of “National
			 Sudden Cardiac Arrest Awareness Month”;
			(2)supports efforts to educate people about
			 sudden cardiac arrest and to raise awareness about the risk of sudden cardiac
			 arrest, identifying warning signs, and the need to seek medical attention in a
			 timely manner;
			(3)acknowledges the critical importance of
			 sudden cardiac arrest awareness to improving national cardiovascular health;
			 and
			(4)calls upon the people of the United States
			 to observe this month with appropriate programs and activities.
			
	
		
			Passed the Senate September 22 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
